
	

114 HCON 116 IH: Condemning North Korea’s February 6, 2016, long-range rocket launch and North Korea’s February 9, 2016, restart of a plutonium reactor.
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Ashford submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Condemning North Korea’s February 6, 2016, long-range rocket launch and North Korea’s February 9,
			 2016, restart of a plutonium reactor.
	
	
 Whereas United Nations Security Council Resolution 1695 also required all Member States, in accordance with their national legal authorities and legislation and consistent with international law, to exercise vigilance and prevent missile and missile-related items, materials, goods, and technology being transferred to North Korea's missile or weapons of mass destruction (WMD) programmes, and to prevent the procurement of missiles or missile related-items, materials, goods, and technology from North Korea, and the transfer of any financial resources in relation to North Korea's missile or WMD programmes;
 Whereas United Nations Security Council Resolution 1718, adopted on October 14, 2006, decided that North Korea shall suspend all activities related to its ballistic missile programme and in this context re-establish its pre-existing commitments to a moratorium on missile launching;
 Whereas United Nations Security Council Resolution 1718 also imposed a ban on the sales of military equipment and luxury goods to North Korea as well as a ban on technology transfers;
 Whereas United Nations Security Council Resolution 1718 further required Member States to prevent the travel of North Korean officials connected to the ballistic missile or nuclear programs, the inspection of cargo from North Korea to assure it was not missile, WMD, or nuclear-related, and the immediate freezing of funds, other financial assets, and economic resources that support these illicit North Korean activities;
 Whereas United Nations Security Council Resolution 1874, adopted on June 12, 2009, called upon Member States to inspect, seize, and dispose of proscribed illicit North Korea items related to its missile, nuclear, and WMD programmes and to prevent the provision of financial services or the transfer to, through, or from their territory of any financial or other assets or resources that could contribute to North Korea's nuclear-related, ballistic missile-related, or other WMD-related programmes or activities, and by denying fuel or supplies to service the vessels carrying them;
 Whereas, on October 9, 2006, North Korea conducted an underground nuclear test in violation of previous United Nations Security Council resolutions;
 Whereas, on May 25, 2009, North Korea conducted an underground nuclear test in violation of previous United Nations Security Council resolutions;
 Whereas, on December 12, 2012, North Korea launched a three-stage, long-range missile in violation of previous United Nations Security Council resolutions;
 Whereas, on February 12, 2013, North Korea conducted an underground nuclear test in violation of previous United Nations Security Council resolutions;
 Whereas, on January 6, 2015, North Korea claimed to have detonated a hydrogen bomb in clear violation of previous United Nations Security Council resolutions;
 Whereas North Korea stated the purpose of testing this bomb was a claim of self-defense against the United States;
 Whereas scientific consensus doubts the validity of this claim because monitoring stations showed it not consistent with a test of hydrogen bomb;
 Whereas what is known is that North Korea has detonated a large-scale weapons systems in violation of the United Nations sanctions;
 Whereas North Korea’s most recent detonation of a large-scale weapon represents a clear violation of United Nations Security Council resolutions 825 (1993), 1540 (2004), 1695 (2006), 1718 (2006), and 1874 (2009), that North Korea continues to defy the United Nations, its Six-Party partners, and the international community, and that the Member States should immediately impose sanctions covered by these resolutions and censure North Korea;
 Whereas North Korea tested a nuclear bomb on January 6, 2016; Whereas the January 6, 2016, nuclear test was the fourth nuclear device North Korea has tested;
 Whereas United States Commanders of the North American Aerospace Defense Command determined North Korea has the ability to launch rockets that have a range to reach the United States, and that North Korea possesses the technology to launch a nuclear weapon from a rocket;
 Whereas the North Korea launch of a long-range rocket is a test of internationally banned missile technology;
 Whereas, on February 9, 2016, shortly after the February 6, 2016, rocket launch, North Korea restarted a plutonium rector which was shut down in 2007; and
 Whereas the United States Congress has condemned North Korea’s nuclear test on January 6, 2016: Now, therefore, be it
	
 That Congress condemns North Korea’s February 6, 2016, long-range rocket launch and North Korea’s February 9, 2016, restart of a plutonium reactor.
		
